Order entered May 5, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-01384-CV

                         IN THE INTEREST OF K.V.K., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-19679

                                            ORDER
         Before the Court is appellee’s May 1, 2015 unopposed motion to compel the court

reporter to file previously requested reporter’s records.    On December 12, 2014, appellee

requested Glenda Johnson, Official Court Reporter for the 256th Judicial District Court, to file

the reporter’s record from six hearings. To date, the requested reporter’s records have not been

filed.

         We GRANT appellee’s motion.          We ORDER Glenda Johnson to file, WITHIN

THIRTY DAYS of the date of this order, either the reporter’s records with exhibits from the

hearings held on the following dates:

         1.    November 15, 2013;

         2.    December 19, 2013;

         3.    September 9, 2014;

         4.    October 2, 2014;
       5.      October 3, 2014; and

       6.      November 17, 2014

or written verification that any of the hearings were not recorded or that appellee has not paid or

made arrangements to pay for the requested reporter’s records. Appellant’s brief will be due

THIRTY DAYS after the reporter’s record is complete.

       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable David

Lopez, Judge of the 256th Judicial District Court, Glenda Johnson, and counsel for all parties.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE